DETAILED ACTION
This Office action is responsive to Applicant’s remarks submitted February 8, 2022. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-13 and 15 are currently pending.

Response to Arguments
2.	Applicant argues claims 2 and 11 are supported under 35 U.S.C. 112 (a) at tables 2-5 and the description of figure 3. The Examiner has carefully considered these descriptions with respect to the claimed language of distributing the utilization factors to the frequency channels (i.e. “the channel utilization factors are distributed, according to the set of channel bonding configurations, to the set of frequency channels occupied by the second network node” [sic]). The Examiner agrees there is support under 35 USC § 112 (a). However, it should be noted that the term “distributed” in this context refers to a correlation or accordance. That is, the “channel utilisation factors” are correlated with the “set of frequency channels channels occupied by the second network node.” The rejection(s) of claims 2 and 11 under 35 USC § 112 (a) are therefore withdrawn.
Applicant argues the prior art of record fails to teach the determining steps/functions of claim 1 and 10 (Remarks, pp. 7-8). The Examiner has carefully considered these points, but respectfully disagrees.
Pack teaches, by virtue of acquired information from an adjacent AP (i.e. “second network node”), determining expectation values by considering channels that are expected to be involved in channel bonding. This teaches the determination of a “set of channel bonding configurations,” absent any further elaboration of the term “configuration” in the claim, because it is a determination of a channel bonding setup. The said acquired information is indicative of channel utilization which 
 	To the extent Pack does not inherently teach determining the primary channel of the secondary node (by virtue of the acquired channel information indication utilization), the Examiner notes it likely would have been obvious to one having ordinary skill in the art before the effective filing date of the application to recognize this feature and/or characterize the channels in this manner in order to accurately represent expectation. Nevertheless, Barriac was incorporated for more explicitly teaching this feature (e.g. “the AP may select a primary channel based on which primary channels are used by the neighbor APs” [0088]).
	Applicant states “Pack does not specifically discuss how the AP could achieve the information on the channel bondings…” (Remarks, p. 8); and summarily concludes that “Barriac does not add anything that would remedy the aforementioned deficiencies in Pack” (Remarks, p. 9). The Examiner respectfully disagrees, as Barriac teaches acquiring information for channel selection, e.g. through advertisements from neighbor APs; this includes air time usage and information about neighbor AP channel allocations ([0088]).
	Applicant also summarily states that Canpolat, provided as an alternative to Barriac, “does not add anything that would remedy the aforementioned deficiencies in Pack” (Remarks, p. 9). The Examiner respectfully disagrees, as Canpolat teaches access points exchanging information, including primary channel utilization, for channel selection ([0039], [0052]).
	For these reasons, Applicant’s arguments are not persuasive and the prior art rejection(s) are maintained.

Claim Rejections - 35 USC § 102 & 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
6.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

7.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the 

8.	Claims 1-5, 7, 10-13, and 15 are rejected under 35 U.S.C. 102(a)(2) as anticipated by U.S. Publication No. 2017/0026970 (hereinafter “Pack”) or, in the alternative, under 35 U.S.C. 103 as obvious over Pack in view of either U.S. Publication No. 2015/0078298 (hereinafter “Barriac”) or U.S. Publication No. 2018/0092029 (hereinafter “Canpolat”).

Regarding claims 1, 10, and 15: Pack teaches a method for channel selection, comprising: 
detecting, by a first network node, at least a second network node (See, e.g., figure 1, [0014], [0039], and [0064]; an access point detects another access point.);
determining, by the first network node, a primary channel of the second network node and a set of channel bonding configurations supported by the second network node, wherein the set of channel bonding configurations defines one or more configurations for combining the primary channel with auxiliary channels (See, e.g., [0015], [0040], and [0049]-[0055]; calculations of expectation values first determine channel bonding configurations and primary channels of adjacent APs.); 
determining, by the first network node, channel utilisation factors of the second network node for a set of frequency channels by using the set of channel bonding configurations (See, e.g. [0015], [0040], and [0049]-[0058]; expectation values on the basis of channel bond configurations.); and 
(See, e.g., [0018], [0039]; and [0061]; a primary channel is selected based on expectation values.).
To the extent Pack does not inherently include the limitation of determining a primary channel of another access point, this feature is nevertheless taught in Barriac (See, e.g., figure 5 and [0088] and [0091]-[0095].). It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to incorporate features from the system of Barriac, such as the signaling functionality, within the system of Pack, in order to reduce interference and/or improve channel selection.
Alternatively, Canpolat teaches access points exchanging information including, primary channel utilization, for channel selection purposes (See, e.g., figure 2, [0039], and [0052].). It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to incorporate features from the system of Canpolat, such as the signaling functionality, within the system of Pack, in order to optimize access point discovery.
The rationale set forth above regarding the method of claim 1 is applicable to the apparatus and computer readable medium of claims 10 and 15, respectively.

Regarding claims 2 and 11: Pack modified by Barriac or Canpolat further teaches wherein the first network node uses the set of channel bonding configurations such that the channel utilisation factors are distributed, according to the set of channel bonding configurations, to the set of frequency channels occupied by the second network node (See, e.g., Pack: [0039] and [0048]. Note also Barriac [0072] and [0084]-[0088]; Canoplat [0052]-[0056].). The motivation for modification set forth above regrading claim 1 is applicable to claim 2.


Regarding claim 3: Pack modified by Barriac or Canpolat further teaches wherein the first network node selects the primary channel further on the basis of channel bonding configurations supported by the first network node (See, e.g., Pack: [0037]-[0040].).

Regarding claims 4 and 12: Pack modified by Barriac or Canpolat further teaches wherein the channel bonding configurations supported by the second network node define a channel structure for each bandwidth supported by the second network node (See, e.g., Pack: [0037]-[0040].).
The rationale set forth above reading the method of claim 4 is applicable to the apparatus of claim 12.

Regarding claim 5: Pack modified by Barriac or Canpolat further teaches wherein the first network node performs said selecting gradually in an order of decreasing bandwidth of channel bonding configurations supported by the first network node (See, e.g., Pack: [0039] and [0051].).

Regarding claim 7: Pack modified by Barriac or Canpolat further teaches detecting at least a third network node; determining a primary channel of the third network node and a set of channel bonding configurations supported by the third network node; determining channel utilisation factors of third network node for the set of frequency channels by using the set of channel bonding configurations supported by the third network node; computing channel load factors for the plurality of frequency channels by combining the channel utilisation factors of the second network node and the third network node; and selecting the primary channel on the basis of the channel load factors (See, e.g., Pack [0048]; Canpolat [0060]; note also the explanation set forth above regarding claim 1.). The motivation for modification set forth above regrading claim 1 is applicable to claim 7.

Regarding claims 8 and 9: Pack modified by Barriac or Canpolat substantially teaches the method as set forth above regarding claim 1, and further teaches the assigning of similar channel utilization factors and correlations with associated bandwidths (note, e.g., the explanation set forth above regarding claim 1). Pack modified by Barriac or Canpolat does not explicitly state “wherein the first network node assigns the same channel utilisation factor for all operating channels of the second network node, if the second network node supports only one channel bonding configuration” (i.e. claim 8); and “wherein if the second network node supports multiple channel bonding configurations, the first network node assigns multiple channel utilisation factors to channels of the second network node such that the same value of the channel utilisation factor is assigned to frequency channels of the same channel bonding configuration and the values of the channel utilisation factors have correlation with associated bandwidths of the channel bonding configurations” (i.e. claim 9). However the additional features therein are taught by Cariou (See, e.g., [0028]-[0032].). It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to incorporate features from the system of Cariou, such dynamic channel bonding considerations and functionality, within the system of Pack modified by Barriac or Canpolat, in order to optimize spectral efficiencies in accordance with device capabilities.

9.	Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Pack, in view of Barriac or Canpolat, and in further view of U.S. Publication No. 2019/0045508 (hereinafter “Cariou”).

Regarding claims 8 and 9: Pack modified by Barriac or Canpolat substantially teaches the method as set forth above regarding claim 1, and further teaches the assigning of similar channel utilization factors and correlations with associated bandwidths (note, e.g., the explanation set forth above regarding claim 1). Pack modified by Barriac or Canpolat does not explicitly state “wherein the first network node assigns the same channel utilisation factor for all operating channels of the second network node, if the second network node supports only one channel bonding configuration” (i.e. claim 8); and “wherein if the second network node supports multiple channel bonding configurations, the first network node assigns multiple channel utilisation factors to channels of the second network node such that the same value of the channel utilisation factor is assigned to frequency channels of the same channel bonding configuration and the values of the channel utilisation factors have correlation with associated bandwidths of the channel bonding configurations” (i.e. claim 9). However the additional features therein are taught by Cariou (See, e.g., [0028]-[0032].). It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to incorporate features from the system of Cariou, such dynamic channel bonding considerations and functionality, within the system of Pack modified by Barriac or Canpolat, in order to optimize spectral efficiencies in accordance with device capabilities.

Allowable Subject Matter
10.	Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
11.	THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS SLOMS whose telephone number is (571)270-7520. The examiner can normally be reached Monday-Friday 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on (571)272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center 





/NICHOLAS SLOMS/Primary Examiner, Art Unit 2476